Hines, J.
(After stating the foregoing facts.) Under the view which we take of this case, it is unnecessary for this court to determine whether the accusation to which the petitioner pleaded guilty, and on which plea he was sentenced, was sufficient, or that the acts therein set forth constituted a crime. Habeas corpus is not a substitute for a writ of error or other remedial procedure. Harrell v. Avera, 139 Ga. 340 (77 S. E. 160); Blackstone v. Nelson, 151 Ga. 706 (108 S. E. 114); Wells v. Pridgen, 154 Ga. 397 (114 S. E. 355). A sentence in a criminal case is evidence of its own legality. Wells v. Pridgen, supra. Whether an act 'charged is or is not a crime by the law which the court is administering is a question within its jurisdiction, and hence not determinable on habeas corpus. Ex parte Watkins, 3 Pet. (U. S.) 193 (7 L. ed. 650); Ex parte Parks, 93 U. S. 18 (23 *127L. ed. 787). As the city court of Blakely had jurisdiction to hear and try this accusation and to render judgment upon the defendant’s plea of guilty to the charge therein set forth,' the sufficiency of the accusation, or of the acts therein set forth to constitute a crime, can not be considered on habeas corpus. Collins v. Morgan, 243 Fed. 495 (156 C. C. A. 193). In re Gregory, 219 U. S. 210, 213 (31 Sup. Ct. 143, 55 L. ed. 184). Speaking for himself alone, the writer regrets that he can not relieve this boy from the harsh sentence imposed upon him, under the facts set forth in the accusation.

Judgment affirmed.


All the Justices concur-.